Citation Nr: 1521348	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-26 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972.
 
This appeal comes before the Board of Veterans Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The record reflects that the Veteran requested to be afforded with a hearing before the Board on his VA Form 9 dated September 2013.  However, the Veterans Appeals Control and Locator System (VAOLCS) indicates that he cancelled the hearing scheduled for September 2014.  Thus, the Veteran's hearing request is considered withdrawn. 38 C.F.R. § 20.704(e).

The record reveals that the Veteran's claim for entitlement to an initial increased rating for PTSD was readjudicated by an August 2013 rating decision wherein the RO increased the disability evaluation for the service-connected PTSD from 10 percent to 30 percent disabling with an effective date of June 13, 2011.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran has contended that he is unable to secure and follow substantially gainful employment due to his service-connected PTSD.  See, e.g., the Veteran's Informal Hearing Presentation (IHP) dated January 2015.  Moreover, a VA psychological examiner opined in a September 2011 examination report that the Veteran would not be capable of any type of competitive employment even on a part-time basis as his PTSD had a severe impact on his occupational functioning.  Also, a private treatment record from A.M., M.D. dated April 2011 notes that the Veteran is permanently unable to work for the railroad due to his PTSD.  Indeed, the record reveals that the Veteran was employed as a railroad worker, but he is now retired.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the RO for consideration of whether referral of the Veteran's claim for consideration of TDIU is warranted, in accordance with the holding in Rice.

The claim of entitlement to an increased initial disability rating for service-connected PTSD is inextricably intertwined with the claim of entitlement to TDIU.  In other words, development of the Veteran's claim for entitlement to TDIU may impact his increased disability rating claim as occupational impairment is included in the rating criteria for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Additionally, as the TDIU examination will assess the Veteran's functional impairment due to the PTSD, and as his last VA examination for PTSD was in September 2011, the Board finds that he should be provided with a VA examination for the PTSD on remand.    

The Board also notes that prior to the Veteran's retirement in September 2011, he received short term disability benefits from his place of employment.  A review of the physician's statement in connection with the claim for short term disability benefits dated April 2011 notes that the Veteran was undergoing "intensive therapy" for his PTSD.  It is unclear as to whether the therapy that the Veteran underwent was from a VA facility or was private treatment.  As such, the Veteran should be requested to identify any treatment with regard to his PTSD, to include treatment related to his short term disability benefits in 2011.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein, to include treatment when he was receiving short term disability benefits from his place of employment and the VA facilities where he has been treated since 1993.  See December 2012 notice of disagreement indicating the Veteran has been treated by VA mental health services as far back as 1993.

After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

3. Then, after the foregoing development actions have been performed, the Veteran should be afforded an appropriate VA examination to determine the current symptoms and severity of his service-connected PTSD.  The Virtual VA and VBMS claims folders must be made available to the examiner, and the examiner must specify in the examination report that the Virtual VA/VBMS records have been reviewed.  

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.    

The examiner must also provide information concerning the functional impairment that results from the PTSD which may affect his ability to function and perform tasks in various occupational situations. 

4. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include TDIU.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




